DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
See paragraph [0051] of the specification.

Claim Objections
Claims 17 and 18 are objected to under 37 CFR 1.75 as being substantial duplicates of claim 10. Regarding claim 18, since claims 7 and 9 are not distinguished by the limitations of claim 9 (see rejection under 35 USC 112(d) below), claims 7 and 9, and therefore claims 10 and 18, are identical in scope. Regarding claim 17, due to the uncertainty of the scope of claim 8 (i.e. whether or not “uses a polymerase chain reaction” confers any structural difference on the “genotyping unit” or confers any difference in the content of the kit of claim 8; see rejection under 35 USC 112(d) below), claims 7 and 8, and therefore claims 10 and 17, may also be identical in scope. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-10 and 17-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites a kit comprising a “genotyping unit”. It is unclear what is encompassed by this term, and this renders the scope of the claims indefinite. The specification does not define this term. Claim 8 further recites that the “genotyping unit” “uses” a polymerase chain reaction. It is not clear whether reagents for performing a polymerase chain reaction therefore constitutes a “genotyping unit”, or if not, how the “genotyping unit” “uses” a polymerase chain reaction. Claim 10 further recites that the kit “is” a microarray. It is not clear whether a microarray therefore constitutes a “genotyping unit”. 
Because claims 8-10 and 17-18 all depend ultimately from claim 7, they are also rejected.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 8 and 9 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
With regard to claim 8, it is not clear what the “genotyping unit” of the kit actually is, or how it “uses” a polymerase chain reaction. If, for example, the genotyping unit is a microarray, or a lateral flow device, and a polymerase chain reaction merely serves to produce a product to be detected by the genotyping unit, then claim 8 does not distinguish the kit of claim 8 from that of claim 7 in terms of the structure of the genotyping unit or the contents of the kit.
With regard to claim 9, the “wherein” clause merely states what the result obtained by use of the kit signify; it does not distinguish the kit of claim 9 from that of claim 7 in terms of the structure of the genotyping unit or the contents of the kit.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for determining long-term prognosis of acute coronary syndrome by genotyping the 5-HTT gene STin2 VNTR polymorphic locus, does not reasonably provide enablement for determining long-term prognosis of acute coronary syndrome by genotyping any biomarker.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
Factors to be considered in determining whether a disclosure meets the enablement requirement of 35 USC 112, first paragraph, have been described by the court in In re Wands, 8 USPQ2d 1400 (CA FC 1988).  Wands states at page 1404,
“Factors to be considered in determining whether a disclosure would require undue experimentation have been summarized by the board in Ex parte Forman. They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.”

The nature of the invention
The claims are drawn to predicting risk of a major adverse cardiac event.  The invention is the class of invention which the CAFC has characterized as “the unpredictable arts such as chemistry and biology.”  Mycogen Plant Sci., Inc. v. Monsanto Co., 243 F.3d 1316, 1330 (Fed. Cir. 2001). 
The breadth of the claims
The claims are drawn to use of any biomarker “for diagnosing long-term prognosis of acute coronary syndrome”. 
Quantity of Experimentation

The unpredictability of the art and the state of the prior art
Whether any particular genotype of any particular polymorphic locus would be associated with increased risk of cardiac events is not predictable. Applicant’s own specification attests to this, as another polymorphic locus, 5-HTTLPR, in the promoter region of the same gene, was not predictive (specification paragraph [0063]).
Working Examples
The work described in the specification describes only the investigation of the two polymorphic markers noted above. There are NO examples, or disclosures, of any mutation in the STin2 VNTR, let alone a mutation recognized by a restriction enzyme. In fact, Table 1 of the specification indicates that the alleles are simply different numbers of copies of a 17bp sequence.
Guidance in the Specification.
There is general guidance in the specification as to how to conduct studies of association between genotype and phenotype.
Level of Skill in the Art
The level of skill in the art is deemed to be high.
Conclusion
Due to the unpredictability of genotype/phenotype associations, coupled with the significant amount of experimentation required to identify genotypes associated with adverse cardiac events, the scope of claim 1 extends beyond that which Applicant has enabled.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6 and 11-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon without significantly more. The claim(s) recite(s) a natural correlation that exists between the presence of anxiety and genotypes of the 5-HTT gene, and the risk of cardiac events. This judicial exception is not integrated into a practical application because the steps of assessing anxiety and genotyping amount to mere data gatherings steps needed to use this natural correlation, and thus amount to insignificant extra-solution activity (MPEP 2106.05(g)). The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because such steps were well-known (MPEP 2106.05(g)(1), (3)). For example, obtaining blood samples and genotyping the 5-HTT gene using PCR combined with restriction enzyme digest is disclosed by Ogilvie (The Lancet 347:731-733 (1996); see page 732, left column, second and third paragraphs (note Ogilvie used the same primers as shown in Applicant’s Table 1, with the exception of one extra “G” on the 3’ end of one of Applicant’s primers).
In addition, Azuma (US 2010/0003681) disclosed genotyping certain polymorphisms in three genes related to smoking cessation, including 5-HTT (abstract). Azuma further disclosed in particular the VNTR polymorphism in the second intron of 5-HTT (paragraph [0019]), and that the polymorphism could be genotyped using a microarray (“DNA chip”; paragraphs [0023] and [0095]). Azuma further disclosed a gene polymorphism examination kit to be used for this purpose (paragraph [0025]). Therefore, the additional elements recited in the claims were well-known, routine and conventional.

University of Utah Research Foundation v. Ambry Genetics, 774 F.3d 755, 760, 113 USPQ2d 1241, 1241 (Fed. Cir. 2014)). The judicial exception is not integrated into a practical application because merely placing such primers into a container (i.e. a “kit”) does not add a meaningful limitation as it is merely a nominal or token extra-solution component of the claim, and is nothing more than an attempt to generally link the product of nature to a particular technological environment. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because putting primers into kits was well-known (MPEP 2106.05(g)(1), (3)). 
For example, Azuma (US 2010/0003681) disclosed genotyping certain polymorphisms in three genes related to smoking cessation, including 5-HTT (abstract). Azuma further disclosed the VNTR polymorphism in the second intron of 5-HTT (paragraph [0019]), and that the polymorphism could be genotyped using primers to amplify the locus by PCR (paragraph [0078]). Azuma further disclosed a gene polymorphism examination kit to be used for this purpose (paragraph [0025], [0098]). Therefore, the additional elements recited in the claims (i.e. packaging in a “kit”) were well-known, routine and conventional.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7-10 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Azuma (US 2010/0003681) in view of Ogilvie (The Lancet 347:731-733 (1996)).
Azuma (US 2010/0003681) disclosed genotyping certain polymorphisms in three genes related to smoking cessation, including 5-HTT (abstract). Azuma further disclosed the VNTR polymorphism in the second intron of 5-HTT (paragraph [0019]), and that the polymorphism could be genotyped using primers to amplify the locus by PCR (paragraph [0078]; paragraph [0115], citing the method of Ogilvie). Azuma also disclosed that the polymorphisms could be genotyped using a microarray (“DNA chip”; paragraphs [0023], [0095]). Azuma further disclosed a gene polymorphism examination kit to be used for this purpose (paragraph [0025], [0098]).
Ogilvie disclosed the primers used for PCR of the 5-HTT STin2 VNTR polymorphic locus, as well as the analysis of the PCR products using restriction enzymes; see page 732, left column, second and third paragraphs.
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the instant application to put the primers disclosed by Ogilvie and microarrays disclosed by Azuma into a kit, since Azuma taught both of these methods for genotyping the 5-HTT STin2 VNTR polymorphism, and suggested incorporating the genotyping test into a “kit”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL C WOOLWINE whose telephone number is (571)272-1144. The examiner can normally be reached 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY BENZION can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL C WOOLWINE/Primary Examiner, Art Unit 1637